 SDECISIONS OF NATIONAL LABOR RELATIONS BOARDRetail Clerks Local 1245, they will be taken to have indicated theirdesire to constitute a separate unit.If a majority of the employees in voting group 3 select Meat CuttersLocal 1, or if a majority of the employees in voting group 4 selectRetail Clerks Local 345 or Retail Clerks Local 1245, they will be takento have indicated their desire to be represented in a unit separate fromthe, meat department employees.However, if a majority of the em-ployees in group 4 do not vote for Retail Clerks Local 345 or forRetail Clerks Local 1245, these employees of voting group 4 will beappropriately included with the employees of group 3, and their voteswill be pooled with those in group 3.14 If a majority of the pooled .group select Meat Cutters Local 1, they will be taken to have indicatedtheir desire to constitute a single combined unit of all store employees,including meat department employees.The Regional Director is in-structed to issue a certification of representatives or results dependingupon the outcome of the elections.[Text of Direction of Elections omitted from publication.]14If the votes are pooled, they are to be tallied in the following manner The votesfor RetailClerks Local 345 and Local 1245 in voting group 4 shall be counted as validvotes, butneither fornor againstMeat Cutters Local 1, the labor organization seekingto represent a single unitofmeat department and other stoic employeesAll othervotes are to be accorded their face value, whether for representation by the union seekingthe more comprehensive group or forno unionEastern Greyhound Lines(A Division of The Greyhound Corpo-ration)andAmalgamated Association of Street,Electric Rail-way and Motor Coach Employees of America,AFL-CIO,Petitioner.Case No. 8-PC-4705.August $, 1969DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Nora Friel, hearing officer.The hearing officer's rulings made, at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.1The Employer has requested oral argument.This request is .herebydeniedbecausethe record and the briefs adequately present the issues and the positions of the parties.138 NLRB No. 4. EASTERN GREYHOUND LINES (DIV. GREYHOUND CORP.)93.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is a Delaware corporation operating an interstatebus service in 19 Northeastern States, the District of Columbia, and,2 Canadian Provinces,' under license from the Interstate CommerceCommission.The Employer is organized structurally into a numberof operating departments, including transportation, maintenance,marketing (sales), and safety, each of which is headed by a vice presi-dent.The handling of grievances, arbitration, negotiation of laboragreements, and overall conduct of personnel and labor relationsmatters is centralized in the industrial relations department whichhas ultimate authority over hiring, discharge, and changes in theemployment status of employees.The safety supervisor, under thevice president for safety, interviews, hires, and trains drivers.There-are two directors of maintenance who report to a vice president.Garage superintendents are located at all company-operated garagesexcept minor ones and shift foremen and departmental foremen areresponsible to them.The transportation department is functionally divided into ter-minal, dispatch, and baggage operations. It is divided geographi-cally into four regions within the United States with headquartersat New York, Cleveland, Chicago, and Washington. Each region isheaded by a regional manager.Under the regional managers thereare various supervisory officials including superintendents of opera-tions control, assistant superintendents of operations control, assistantregional managers, transportation superintendents, operating super-intendents, transportation supervisors, superintendents and assistantsuperintendents, and chief dispatchers.There are 46 company-operated terminals and the larger ones have a terminal manager.This phase of the operations covers generally baggage, ticket, andjanitorial functions.Within the transportation department there are approximately 121dispatchers and 4 assistant dispatchers whom the Petitioner seeks to^represent in a companywide unit.The Employer contends that itsdispatchers are supervisors within the meaning of the National LaborRelations Act.The evidence established that 1,536 regular drivers and 918 extradrivers operate out of 33 dispatch points manned by dispatchers andassistant dispatchers, and that there may be some 3,000 drivers during-the summer season.It was not contended at the hearing nor does the Employer main-tain that dispatchers have authority to hire, transfer, lay off, promote,.2 The dispatchers in Canada are not employed by the Employer herein and are not in-volved in this proceeding 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge, or reward employees.The issues presented revolve aboutthe question whether dispatchers have authority to discipline, sus-pend, or assign employees, responsibly to direct them, to adjust theirgrievances, or effectively to recommend such action, and whether theexercise of such authority requires the use of independent judgment.The primary function of the dispatchers is to dispatch buses anddrivers in accordance with company schedules and anticipated needsfor extra service.They are also required to forecast needs, makesufficient use of equipment and manpower, sign drivers' pay slips,handle drivers' bids, report infractions of rules by drivers, prepareclerical reports relating to traffic and equipment, receive telephone re-ports of accidents, notify proper authorities thereof, and maintainliaison with and coordinate with other dispatch points regarding ad-ditional needs and the availability of men and equipment.Authority to suspend:It appears that at one time dispatchers hadauthority to "remove a man from service," but that such authorityhas been curtailed by changes in the operational scheme.The evi-dence indicates that in cases of major violations the dispatcher tellsthe driver to see the superintendent, thus "removing him from serv-ice" until a decision is made by the higher official.We believe thatthe power to relieve a man from his duties under such circumstancesis not the authority to suspend contemplated in Section 2(11) of theAct .3Authority to adjust grievances:The evidence shows that many-grievances consist of "runarounds," that is, a procedure by which oneof the extra operators (who are generally worked on a first-in, first--out basis) is placed at the bottom of the list of available drivers.The agreement between the Union and the Employer provides for theamount of compensation a driver is to receive (1) in cases where noprotest is made to the dispatcher concerning a runaround and (2) incases where protest is made and the dispatcher has knowledge of the-claim.It would thus appear that the initial procedure for handlingrunarounds is standard and does not at this stage become a grievance.The agreement between the Employer and the Union sets forth thatall grievances, "... shall be presented in writing to the supervisordesignated by the company."The evidence adduced establishes thatdispatchers are not included among those so designated.Accord-ingly, we find that dispatchers do not have authority to adjust griev-ances as contemplated by Section 2 (11).'Authority to assign and to recall:Dispatchers assign equipment,call extra men to work when needed, and allocate available work to8 The Cincinnati Transit Company,121 NLRB 765,766;Southern Industries Company,-etat, 92 NLRB 998. Cf.Capital Transit Company,114 NLRB 617, 627'The Baltimore Transit Company and the Baltimore Coach Company,92 NLRB 688,692, see footnote 11;Frank G Shattuck Company,106 NLRB 838, 843;Cinch Manu-facturing Corporation,98 NLRB 781, 784. EASTERN GREYHOUND LINES (DIV. GREYHOUND CORP.)11drivers.The assignment of regular runs is governed strictly on thebasis of seniority under the provisions of the contract.When runsare open, bids are submitted to and received by the dispatcher andhe notifies the drivers of the results of the bidding. Similarly, it isthe dispatcher's duty to notify personnel in case of "bumpdowns" (i.e.,where a junior has been displaced by a senior operator in accordancewith terms of the agreement).The number of extra drivers calledto work by the dispatcher is based on his determination of what isrequired to adequately maintain and protect service to passengers.Extra drivers are assigned on the basis of the contract, which is a first-in, first-out rotating basis.Further limitations on extra work resultfrom ICC regulations on driving hours, the drivers providing thedispatcher with information as to the number of hours worked.No.evidence was introduced to show that the dispatcher uses discretionin the selection of the particular men for these extra assignments.Additionally, the calling of extra drivers to work cannot be consid-ered a "recall" in the customary meaning of the term, since the selec-tion of employees is predetermined by the contract.We find from,the foregoing that assignment of operators does not involve the useof independent judgment and that the dispatchers do not responsiblyassign work in this regard.5Authority effectively to recommend discipline :Much testimony was-adduced on the role of the dispatcher in disciplining drivers.Formsused by dispatchers to report infractions of rules were received in,evidence, some of which provide space for the dispatcher's recom-mendations for the type of discipline to be administered.The testi-mony indicated that only in the distant past prior to administrativeand operational changes and very recently were dispatchers encour-aged to recommend discipline:On the other hand, the Employer-contends that this has consistently been one of the duties of the dis-patcher, and job descriptions outlining such duties were introduced.6However, other testimony indicated that dispatchers, not having ac-cess to personnel files, have limited information concerning drivers'records and therefore cannot make adequate disciplinary recommenda-tions.Moreover, an independent investigation is made and there is noprobative evidence that any weight is given to a dispatcher's recom-mendations.?We conclude under all the circumstances, that suchrecommendations are not "effective" within the meaning of the Act.'5 Capital Transit Company,98 NLRB 141, 144.O The actual existence of supervisoryauthorityrather than its exercise is controlling.However, the absence of exercise of authority may negative its existence.Capital TransitCompany,114 NLRB 617, 619,and cases cited therein7 CompareSeashore Transportation Company,95 NLRB 1296,1298, where although anindependent investigation was made, the record indicated that the employer gave con-siderable weight to the dispatcher's recommendations before taking final action.8 SeeSchott Metal Products Company,129 NLRB 1233,1234-1235; andEastern Sugar-Associates(a Trust)d/b/a CentralJuncos,119 NLRB 493, 494. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe authority responsibly to direct employees:Various duties ofthe dispatchers were cited in the Employer's brief and at the hearingfor the purpose of showing that dispatchers have authority responsiblyto direct drivers in the interests of the Employer. Such duties includeselection of proper equipment, obtaining and dispatching extra menand equipment to other locations as needed, supervising the biddingon runs, assigning equipment to men and giving them special operat-ing instructions, determining that a driver is in a fit physical andmental condition to operate his run, overseeing the loading of buses,granting permission for days off, approving pay slips, determiningwhat regular driver will be used if needed when a supply of extradrivers is exhausted, controlling work of extra drivers in determiningwhether to put them on extra sections, charters, or "deadheading" 0them, and in determining need for "protection." 10 It is also con-tended that dispatchers responsibly direct because they may cancelruns or delay departures, enforce safety rules and regulations, and"take charge" when an accident occurs.The Employer states that themanner in which such duties are carried out has a financial impacton the Employer amounting to many thousands of dollars and thatin carrying out such duties the dispatchers are required to exerciseindependent judgment.However, by virtue of the operational changes referred to above,such authority has become very limited as the various newly estab-lished control centers now determine whether equipment should be"deadheaded," and, except for certain dispatch points such as Clarks-burg, approval must be secured through the control centers.Similarly, with the selection of proper equipment, testimony showedthat selection of buses was merely made from an approved list andthat dispatchers had no knowledge of the mileage on each bus andthus could not equalize mileage. 'There equipment is used "off-pool,"approval must be obtained from control coordinators. The dispatch ofmen to other locations is done on the basis of seniority and in responseto standing orders, limited only by requirements at the dispatch point.Supervision of bidding consists of receiving bids and giving noticeof results; there is no discretion to receive late bids.Dispatchers maytransmit special operating instructions which concern road condi-tions, driving hazards, etc.Notice of driving conditions is oftenreceived by teletype and posted for drivers' attention.Dispatchersalso receive and then transmit any other information such as specialrerouting or pickup requests.Accidents are reported by telephone toB "Deadheading a man" is sending him to another location in an empty bus"Men on "protection"are in a standby capacity In case they are needed to handleadditional runs. EASTERN GREYHOUND LINES(DIV. GREYHOUND CORP.)13the dispatcher who takes the necessary information on a standardform and notifies other authorities such as garage and claims per-sonnel.In case of major accidents the garage determines the con-dition of the equipment and superintendents are consulted as towhether to remove the driver from service.Job descriptions were introduced specifying that dispatchers inspectdrivers to assure they are in proper uniform and condition to work.However, often dispatchers do not even see drivers before they go outon runs. Instructions have been issued in some instances that driverswere not to come into the dispatch office. In many locations the load-ing platforms are not visible from the dispatch office, and the dis-patcher, due to the pressures of his job, does not have time for suchinspections.The enforcement of safety regulations apparently consists of as-suring that drivers are not assigned more time than allowable by ICCregulations; the drivers maintain driving-time logs and furnish theinformation with respect thereto to the dispatchers.Dispatcherscannot enforce safety regulations with respect to operation of thevehicle since they are not out on the road; 11 furthermore, the recordindicates that this is the responsibility of the safety department.Where a group of passengers requests a charter bus immediately andthe superintendent is not available, the dispatcher will handle thecharter, based on company-established procedure, and charge estab-lished tariffs.Where the supply of extra drivers has been exhausted,the dispatchers may call on a regular driver when needed, but onlyif such driver is willing to work.Dispatchers sign pay slips for routine matters, subject however toapproval for final payment by home office officials.Among items ofpay which the dispatchers verify are ferry crossings, turnpike fees,minimum assignments and mileage figures, and the number of hoursfor protection duty.On the other hand, verification by higher offi-cials is required for minimum pay period claims and holiday, sick, andvacation pay.A full consideration of the functions and duties of the dispatchersleads us to conclude that they do not responsibly direct employeeswithin the meaning of Section 2(11) of the Act. It appears, rather,that if the dispatchers exercise true independent judgment, it is withrespect to the handling of equipment which in itself, does not involveresponsible direction of other employees.12Nor does the mere relayingn Thus the instant case is distinguishable fromNew York City Omnibus Corporation,104 NLRB 579,583,where bus supervisors could choose to work in the depot or on aroute,andCity Transportation Company,131 NLRB 814,where street supervisors havecontrol of drivers when they are on the streets.New England Transportation Company,90 NLRB 539, 540 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDof instructions constitute responsible direction of employees.13TheBoard has previously held that persons with virtually identical duties.to those of the dispatchers in this case are not supervisors.14We have not detailed all the functions of the dispatchers which arealleged to include, in addition, preplanning the use of rental equip-ment in order to save costs, maintaining contact with garage in work-ing out equipment assignments, notifying other dispatch points ofdeparture times and load counts via teletype or telephone, coordinationwith terminal officials, announcing departures, entering load countsand departure times on dispatch sheets, preparation of reports, andgiving information and rendering service to the public.We do not be-lieve, however, that such duties tend to establish the existence of super-visory authority since these factors merely exemplify the variedduties of the dispatchers and do not illustrate that they responsiblydirect employees in the exercise of these duties.We have also considered evidence that dispatchers on the averageearn lessthan drivers, that the ceiling on dispatchers' earnings is con-siderably lower, that dispatchers are hired from outside employmentagenciesand employed without previous experience, that they do notattend weekly management meetings, that while they may be promotedto higher management jobs, drivers may also be promoted to such jobswithout having served as a dispatcher.Although drivers do becomedispatchers, dispatchers also relinquish theirjobs to becomedrivers,and drivers do not consider dispatchersas their "bosses."While suchfactors may not be controlling, they lend supportto our conclusion.Furthermore, although the Employer contends that the ratioof super-visors to employees would be disproportionate,large ratios of em-ployees to supervisors are not unusual in the bustransportationindustry.15In view of the above and the recordas a whole,we findall dis-patchers and assistant dispatchers employed by the Employer, ex-cluding chief dispatchers and all other employees, constitute a unitappropriate for collective bargaining within themeaning ofSection9 (b) of the Act.[Text of Direction of Election omitted from publication.]is SeeMan Products,Inc.,128 NLRB546, 547.'4New EnglandTransportationCompany,90 NLRB 539. There the Board said thatby their very nature thedispatching of buses and assignment of bus runsand drivers tosuch runs are normally routine mattersThe Cincinnati Transit Company,121 NLRB765.The Baltimore Transit Company and The Baltimore Coach Company,92 NLRB 688.See alsoCapitalTransit Company,supra,wherethe Board found that directionand con-trol exercisedby inspectors was concerned primarily with equipment and the direction orcontrol of personnel was incidental thereto.m New York CityOmnibusCorporation,104 NLRB 579, 584